J-S19022-22



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA         :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
              v.                      :
                                      :
                                      :
 PATRICK HORAN                        :
                                      :
                   Appellant          :   No. 2363 EDA 2021

          Appeal from the PCRA Order Entered October 15, 2021
  In the Court of Common Pleas of Northampton County Criminal Division
                    at No(s): CP-48-CR-0002868-2006

 COMMONWEALTH OF PENNSYLVANIA         :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
              v.                      :
                                      :
                                      :
 PATRICK HORAN                        :
                                      :
                   Appellant          :   No. 2364 EDA 2021

          Appeal from the PCRA Order Entered October 15, 2021
  In the Court of Common Pleas of Northampton County Criminal Division
                    at No(s): CP-48-CR-0002881-2006

 COMMONWEALTH OF PENNSYLVANIA         :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
              v.                      :
                                      :
                                      :
 PATRICK HORAN                        :
                                      :
                   Appellant          :   No. 2426 EDA 2021

          Appeal from the PCRA Order Entered October 15, 2021
  In the Court of Common Pleas of Northampton County Criminal Division
                    at No(s): CP-48-CR-0002572-2006
J-S19022-22


BEFORE:      PANELLA, P.J., OLSON, J., and STEVENS, P.J.E.*

MEMORANDUM BY OLSON, J.:                              FILED AUGUST 8, 2022

        Appellant, Patrick Horan, appeals from the order entered on October 15,

2021, dismissing as untimely his petition to enforce a plea agreement

pursuant to Post Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546.1

Upon careful consideration, we affirm.

        We summarize the facts and procedural history pertinent to this appeal

as follows. On May 16, 2007, as the result of two separate criminal incidents,

Appellant pled guilty but mentally ill to aggravated indecent assault, criminal

attempt to commit rape, aggravated assault, stalking, burglary, criminal

attempt to commit burglary, criminal trespass, and loitering and prowling at

night.2     On August 31, 2007, the trial court sentenced Appellant to

consecutive, standard range sentences totaling an aggregate term of

incarceration of 39 years and ten months to 78 years and eight months.

Moreover, based upon an assessment by the Sexual Offender Assessment

Board, the trial court deemed Appellant a sexually violent predator (SVP).

This Court affirmed Appellant’s judgment of sentence in an unpublished

memorandum on March 15, 2012. See Commonwealth v. Horan, 947 A.3d

____________________________________________


*   Former Justice specially assigned to the Superior Court.

1  As will be discussed at length below, however, Appellant’s petition did not,
in fact, arise under the PCRA because it did not raise collateral claims.

2   18 Pa.C.S.A. §§ 3125 (aggravated indecent assault), 901 (criminal
attempt), 3121 (rape), 2702 (aggravated assault), 2709 (stalking), 3502
(burglary), 3503 (trespass), and 5506 (loitering and prowling at night).

                                           -2-
J-S19022-22



1245 (Pa. Super. 2012) (unpublished memorandum).           Our Supreme Court

denied further review.   See Commonwealth v. Horan, 76 A.3d 539 (Pa.

2013).

      On August 19, 2014, Appellant filed a pro se PCRA petition alleging

ineffective assistance of trial counsel. The PCRA court appointed counsel to

represent Appellant. On October 2, 2014, the PCRA court vacated the original

plea and sentence and accepted “a negotiated, universal resolution that

included a new guilty plea with a sentence bargain.”       Trial Court Opinion,

10/15/2021, at 5, see also N.T., 10/2/2014, at 4-6. More specifically, the

PCRA court “accepted the negotiated resolution for the entry of a nolo

contendere” plea and modified Appellant’s aggregate sentence to 26 to 52

years of imprisonment pursuant to an agreement between Appellant and the

Commonwealth.

      On August 15, 2018, Appellant filed a subsequent PCRA petition. The

PCRA court dismissed the petition as untimely and without exception to the

PCRA time bar. We quashed the appeal by judgment order and Appellant did

not seek further review with our Supreme Court.       See Commonwealth v.

Horan, 2019 WL 2323813 (Pa. Super. 2019).

      On April 16, 2020, Appellant filed a civil petition for injunctive relief.

More specifically, after being transferred to the State Correctional Institution

(SCI) at Camp Hill, Appellant requested “he be transferred or housed in a

different ‘therapeutic environment’ within” the Department of Corrections

(DOC), asserting that Camp Hill could not address his mental health treatment

                                     -3-
J-S19022-22



needs.   Trial Court Opinion, 10/15/2021, at 7. On April 23, 2020, the trial

court dismissed Appellant’s petition for lack of jurisdiction, because the trial

court concluded that “original jurisdiction was with the Pennsylvania

Commonwealth Court.” Id. at 8. Appellant thereafter filed an appeal with the

Commonwealth Court.

      On July 30, 2021, the Commonwealth Court issued an unpublished, per

curiam memorandum opinion, remanding the case to the trial court, with the

following analysis and instructions:

      The trial court in this matter did not dismiss the [p]etition based
      on a determination that the Commonwealth Court, as the
      appropriate court of review, would under no circumstances be able
      to grant [Appellant’s] requested relief. Instead, the trial court
      dismissed the action based solely on a determination that
      jurisdiction properly lay with the Commonwealth Court. Dismissal
      of the matter by the trial court for this reason alone was error. In
      the absence of a determination by the trial court that the proper
      court could not have granted the relief sought by [Appellant]
      based on an evaluation of the underlying claims, the proper action
      was not to dismiss the matter, but rather to transfer the matter
      to the appropriate court for determination, which was, regarding
      the claims concerning the DOC's administrative decision to
      transfer [Appellant], the Commonwealth Court. See 42 Pa.C.S.A.
      § 5103 [(addressing transfers of erroneously filed matters and
      stating, “If an appeal or other matter is taken to or brought in a
      court or magisterial district of this Commonwealth which does not
      have jurisdiction of the appeal or other matter, the court or
      magisterial district judge shall not quash such appeal or dismiss
      the matter, but shall transfer the record thereof to the proper
      tribunal of this Commonwealth, where the appeal or other matter
      shall be treated as if originally filed in the transferee tribunal on
      the date when the appeal or other matter was first filed in a court
      or magisterial district of this Commonwealth.”)]. Because the trial
      court erred, therefore, [the Commonwealth Court] vacate[d] the
      trial court's April 23, 2020 order dismissing the [p]etition and
      remand[ed] the matter to the trial court for further action.


                                       -4-
J-S19022-22


     [The Commonwealth Court] note[d], however, that [it could not]
     discern from the [p]etition whether [Appellant] simply
     complain[ed] of the DOC's decision to transfer him, or whether
     instead he also raise[d] a separate claim that he ha[d] been
     denied the benefit of the sentence imposed as a result of his guilty
     plea, which would require a determination of whether the alleged
     plea agreement/sentence term actually formed a part of the plea
     agreement and sentence imposed. See Commonwealth v.
     Martinez, 147 A.3d 517, 533 (Pa. 2016) (noting that, a convicted
     criminal is entitled to specific performance of the terms of a guilty
     plea where a court determines that the alleged term is part of the
     parties’ plea agreement). The trial court's criminal division, not
     civil division, [was] the appropriate court in which to determine
     such a claim. See id.

                          *           *            *

     Because [the Commonwealth Court found] the trial court
     improperly dismissed the [p]etition for the sole reason that
     jurisdiction over the claims therein properly lay with
     [Commonwealth] Court, [it] vacate[d] the trial court's April 23,
     2020 order dismissing the [p]etition for lack of jurisdiction.
     Further, [the Commonwealth Court] remand[ed the matter] to the
     trial court with direction[s] that it make a determination as to
     whether [Commonwealth] Court, in [its] original jurisdiction,
     c[ould] grant the relief [Appellant sought] in the [p]etition. In so
     doing, [the Commonwealth Court noted that] the trial court may
     direct [Appellant] to file an amended pleading, setting forth with
     greater clarity the nature of his complaint against the named
     defendants and the relief that he seeks. If the trial court
     determines that [Commonwealth] Court has original jurisdiction
     over the complaint and c[ould] grant the relief [Appellant seeks]
     in [the Commonwealth Court’s] original jurisdiction, [the trial
     court should] transfer the matter to [Commonwealth] Court
     pursuant to Section 5103(a) of the Judicial Code, 42 Pa.C.S.A
     § 5103(a). If the trial court determines that [the Commonwealth]
     Court has original jurisdiction over the complaint but [could not]
     grant the relief [Appellant seeks], it [could] transfer the matter to
     [Commonwealth] Court's original jurisdiction or, in the interest of
     judicial economy, dismiss the action.            [See] Smock [v.
     Commonwealth, 436 A.2d 615, 617 (Pa. 1981).]

     Additionally, as noted above, to the extent [Appellant] seeks
     specific performance of the terms of his criminal plea agreement,
     he should pursue such a claim via an appropriate filing under his

                                     -5-
J-S19022-22


      criminal case docket number, not through a new civil action in the
      common pleas court or [Commonwealth] Court.

Horan v. Harry, 260 A.3d 1107, at *3-4 (Pa. Commw. Ct. 2021)

(unpublished).

      On August 13, 2021, Appellant filed a petition to enforce a plea

agreement at his criminal docket. Trial Court Opinion, 10/15/2021, at 9-10.

The DOC filed preliminary objections, asking that Appellant’s petition “be

dismissed rather than transferred because (1) the [p]etition failed to state a

claim upon which relief should be granted; and, (2) [t]he civil petition to

enforce a plea agreement must be brought under a criminal docket number.”

Id. The trial court scheduled a hearing on the matter for September 2, 2021.

Following the scheduled hearing, the trial court “entered an [o]rder

transferring the [p]etition for [injunctive relief] back to the Commonwealth

Court.” Id. at 10. Additionally, the trial court determined that the remainder

of Appellant’s August 13, 2021 filing, the “petition to enforce a purported plea

agreement,” remained pending. As such, the trial court “treated the petition

as a claim encompassed by the PCRA.” Id.

      On September 27, 2021, the trial court issued notice of its intent to

dismiss the petition without a hearing pursuant to Pa.R.Crim.P. 907.        Id.

Appellant filed a response on October 14, 2021. On October 15, 2021, the

trial court issued an opinion and order concluding that it lacked jurisdiction

under the PCRA because the petition was untimely and not subject to

exception.   In the alternative, the trial court opined that Appellant’s claim



                                     -6-
J-S19022-22



lacked merit because the trial court had “no authority to interfere with the

DOC’s administrative decisions in regard to where they house their inmates[,]”

so that even if it had made a recommendation regarding treatment, “it would

have been unenforceable.” Id. at 19. Moreover, the trial court concluded

that “even if the claim of a failure of the DOC to keep [Appellant] placed in a

mental health facility consistent with a sentencing directive [was] reviewable

under the PCRA, no such directive exist[ed] in this record.” Id. The trial court

reviewed the sentencing transcripts “from [Appellant’s] original sentence

imposed on August 31, 2007 [following his guilty but mentally ill plea], and

his resentenc[ing following his nolo contendere plea] entered on October 2,

2014.” Id. at 20. Ultimately, the trial court determined that “there was never

a request from Appellant regarding mental health treatment” and the trial

court did not “sua sponte make any recommendations.” Id. at 22. This timely

pro se appeal resulted.3

       On appeal pro se, Appellant presents the following issues for our review:

        I.    Whether [the lower court] erred [by] dismiss[ing]
              Appellant’s petition to enforce [a] plea agreement by
              treating it as an untimely PCRA [petition]?


____________________________________________


3  On November 10, 2021, Appellant filed three timely, separate notices of
appeal, one at each of the above-captioned criminal dockets, in compliance
with our Supreme Court’s decision in Commonwealth v. Walker, 185 A.3d
969 (Pa. 2018). Appellant also filed corresponding statements of errors
complained of on appeal pursuant to Pa.R.A.P. 1925(b). On November 29,
2021, the trial court issued an opinion pursuant to Pa.R.A.P. 1925(a) that
largely relied upon its earlier decision issued on October 15, 2021. On January
24, 2022, this Court sua sponte consolidated the appeals.

                                           -7-
J-S19022-22


      II.    Whether [the lower court] erred by claiming that Appellant’s
             October 2, 2014 resentencing nullified all aspects of
             Appellant’s original guilty but mentally ill (GBMI) plea and
             sentence?

Appellant’s Pro Se Brief at 4 (unnecessary capitalization omitted).

      In his first issue presented, Appellant argues that the trial court erred

by dismissing his petition to enforce a plea agreement as an untimely PCRA

petition. For the reasons that follow, we agree. In this case, the trial court,

relying upon this Court’s decision in Commonwealth v. Hromek, 232 A.3d

881 (Pa. Super. 2020), determined:

      The Pennsylvania Superior Court has consistently held so long as
      a pleading falls under the ambit of the PCRA, the court should
      treat any pleading filed after the judgment of sentence is final as
      a PCRA petition. [In Commonwealth v. Hromek, supra,] Mr.
      Hromek filed the same styled pleading as [Appellant] – “Petition
      for the Enforcement of a Plea Agreement” – which the Hromek
      Court recognized as an untimely petition under the Post-
      Conviction Relief Act (PCRA), and thus held that the Court of
      Common Pleas lacked jurisdiction to review the merits of the
      petition and/or grant relief.

      Here, precedent guides us to construe [Appellant’s] “Petition for
      Enforcement of Plea Agreement” as a PCRA petition – albeit a
      clumsily filed one. See Hromek, 232 A.3d at 884.

Trial Court Opinion, 10/15/2021, at 15-16.

      We reject the trial court’s reliance on Hromek.     In that case, Hromek

filed a petition which he characterized as a petition for the enforcement of plea

agreement.    This Court, however, recognized that Hromek’s claim actually

challenged the constitutionality of his SVP lifetime registration requirements.

See Hromek, 232 A.3d at 884. Our Court thus determined that, although

Hromek titled his filing as a petition for enforcement of a plea agreement, he


                                      -8-
J-S19022-22



actually challenged “the legality of his sentence [and his petition] should have

been treated as a PCRA petition.” Id.; see also Commonwealth v. Porter,

35 A.3d 4, 12 (Pa. 2012) (citation omitted) (The designation of a petition

“does not preclude a court from deducing the proper nature of a pleading.”).

      We find our decision in Hromek to be distinguishable from the

circumstances presently before us.        In this matter, Appellant does not

challenge the legality of his sentence but insists he is entitled to mental health

treatment, as contemplated under the terms of his original plea agreement.

Appellant’s claim rests on his contention that, as part of his plea agreement,

“[t]here can be no doubt that Appellant needed, asked for, and was led to

believe that his term of incarceration would be served at a facility equip[p]ed

to provide adequate and effective psychological treatment.” Appellant’s Pro

Se Brief, at 8 (citation omitted).    Because Appellant’s claim plainly seeks

enforcement of terms allegedly incorporated into a plea agreement, and does

not challenge the constitutionality of a sentence, we reject the trial court’s

reliance on Hromek in concluding that Appellant’s petition fell within the

scope of the PCRA and was therefore subject to the PCRA’s timing

requirements.

      Instead, we have previously recognized that

      [a] petition for collateral relief will generally be considered a PCRA
      petition if it raises issues cognizable under the PCRA. See
      Commonwealth v. Peterkin, 722 A.2d 638, 640 (Pa. 1998); 42
      Pa.C.S.A. § 9542 (stating PCRA shall be sole means of obtaining
      collateral relief and encompasses all other common law and
      statutory remedies for same purpose). The plain language of the


                                      -9-
J-S19022-22


     PCRA mandates that claims which could be brought under the
     PCRA, must be brought under the PCRA. Commonwealth v. Hall,
     771 A.2d 1232, 1235 (Pa. 2001).

                          *            *            *

     On the other hand, a collateral petition to enforce a plea
     agreement is regularly treated as outside the ambit of the
     PCRA and under the contractual enforcement theory of
     specific performance.          See, e.g., Commonwealth v.
     Martinez, 147 A.3d 517 (Pa. 2016); Commonwealth v.
     Fernandez, 195 A.3d 299 (Pa. Super. 2018) (en banc);
     Commonwealth v. Hainesworth, 82 A.3d 444 (Pa. Super.
     2013) (en banc), appeal denied, 95 A.3d 276 (Pa. 2014);
     Commonwealth v. Farabaugh, 136 A.3d 995 (Pa. Super.
     2016), appeal denied, 172 A.3d 1115 (Pa. 2017);
     Commonwealth v. Nase, 104 A.3d 528 (Pa. Super. 2014),
     appeal denied, 163 A.3d 405 (Pa. 2016). Compare
     Commonwealth v. James Johnson, 200 A.3d 964 (Pa. Super.
     2018) (stating generally that plea enforcement theory is
     unavailable as ground for collateral relief if there is no plea bargain
     to enforce). The designation of the petition “does not preclude a
     court from deducing the proper nature of a pleading.” See
     Commonwealth v. Porter, 35 A.3d 4, 12 (Pa. 2012) (citing
     Commonwealth v. Abdul–Salaam, 996 A.2d 482 (Pa. 2010)
     (involving deceptive labeling of PCRA pleading)).

     Contract interpretation is a question of law, so “[o]ur standard of
     review over questions of law is de novo and to the extent
     necessary, the scope of our review is plenary.” Gillard v. Martin,
     13 A.3d 482, 487 (Pa. Super. 2010). Plea bargains play a critical
     role in the criminal justice system of this Commonwealth:

        With respect to plea bargains, [t]he reality of the criminal
        justice system is that nearly all criminal cases are disposed
        of by plea bargains: [n]inety-seven percent of federal
        convictions and ninety-four percent of state convictions are
        the result of guilty pleas. Plea bargaining is not some
        adjunct to the criminal justice system; it is the criminal
        justice system.      Accordingly, it is critical that plea
        agreements are enforced, to avoid any possible perversion
        of the plea-bargaining system. The disposition of criminal
        charges by agreement between the prosecutor and the
        accused, ...is an essential component of the administration
        of justice. Properly administered, it is to be encouraged. In


                                     - 10 -
J-S19022-22


       this Commonwealth, the practice of plea bargaining is
       generally regarded favorably, and is legitimized and
       governed by court rule.... A “mutuality of advantage” to
       defendants and prosecutors flows from the ratification of the
       bargain.

       Assuming the plea agreement is legally possible to fulfill,
       when the parties enter the plea agreement and the court
       accepts and approves the plea, then the parties and the
       court must abide by the terms of the agreement. Specific
       enforcement of valid plea bargains is a matter of
       fundamental fairness. The terms of plea agreements are
       not limited to the withdrawal of charges, or the length of a
       sentence. Parties may agree to—and seek enforcement of—
       terms that fall outside these areas.

       Although a plea agreement occurs in a criminal context, it
       remains contractual in nature and is to be analyzed under
       contract-law standards. Furthermore, disputes over any
       particular term of a plea agreement must be resolved by
       objective standards.      A determination of exactly what
       promises constitute the plea bargain must be based upon
       the totality of the surrounding circumstances and involves a
       case-by-case adjudication.

       Any ambiguities in the terms of the plea agreement will be
       construed against the [Commonwealth]. Nevertheless, the
       agreement itself controls where its language sets out the
       terms of the bargain with specificity.      Regarding the
       Commonwealth's duty to honor plea agreements,
       well-settled Pennsylvania law states:

          Our courts have demanded strict compliance with that
          duty in order to avoid any possible perversion of the
          plea-bargaining system, evidencing the concern that
          a defendant might be coerced into a bargain or
          fraudulently induced to give up the very valued
          constitutional guarantees attendant the right to trial
          by jury.

          Whether a particular plea agreement has been
          breached depends on what the parties to the
          agreement reasonably understood to be the terms of
          the agreement.



                                  - 11 -
J-S19022-22


        Farabaugh, supra at 1001-1002 (internal citations and
        quotation marks omitted).

           We acknowledge that the analogy of a plea agreement
           as a contract is not a perfect one. For instance, unlike
           a typical contract, a plea agreement does not become
           binding on the parties upon their consent to terms;
           rather, a plea agreement is not valid and binding until
           it is evaluated and accepted by a third party, i.e., a
           trial court....

           Nonetheless, as the Hainesworth court recognized,
           plea agreements clearly are contractual in nature.
           See Puckett v. United States, 556 U.S. 129 (2009)
           (stating[:] “Although the analogy may not hold in all
           respects, plea bargains are essentially contracts”).

        Martinez, 147 A.3d at 531 (one internal citation omitted).
        “[T]he convicted criminal is entitled to the benefit of his
        bargain through specific performance of the terms of the
        plea agreement. Thus, a court must determine whether an
        alleged term is part of the parties' plea agreement. If the
        answer to that inquiry is affirmative, then the convicted
        criminal is entitled to specific performance of the term.” Id.
        at 532-533.

Commonwealth v. Kerns, 220 A.3d 607, 611–613 (Pa. Super. 2019)

(emphasis added).

     In this case, despite finding that it lacked jurisdiction under the PCRA to

entertain Appellant’s claim seeking appropriate mental health treatment and

placement pursuant to the terms of his plea agreement, the trial court

examined the merits of the claim:

     [The trial court] made no recommendation to the DOC about
     [Appellant’s] treatment or an expected mental health placement
     at either sentencing proceeding. Further, the record also reflects
     that [Appellant] made no such request or demand.

     In fact, [the trial court’s opinion carefully reviewed] the
     sentencing transcripts from [Appellant’s] original sentence

                                    - 12 -
J-S19022-22


     imposed on August 31, 2007, and his [] sentence entered on
     October 2, 2014 [following resentencing]. During [Appellant’s]
     2007     sentencing,   [defense]    counsel    [made     several]
     representations about [Appellant’s] mental health[,] noting that
     [Appellant] had “pretty substantial mental illnesses; counsel
     asked that the court fashion a sentence that [Appellant] can get
     the treatment he needs; … and the record is clear that he needs
     treatment, he understands that, and he asks for it.” [N.T.,]
     8/31/2007, at 18. However, the sentencing transcript also noted
     that [Appellant] did not wish to make any statement during
     sentencing. Id. at 19. [The trial court] then entered a standard
     range sentence with regard to each charge and did not make a
     recommendation to the DOC with regard to [Appellant’s]
     treatment needs.

     At his PCRA hearing in 2014, the Commonwealth and [Appellant]
     agreed to vacate his original guilty plea, and entered a new,
     second nolo contendere plea with a sentence bargain. The
     negotiated resolution vacated his first conviction based upon the
     Commonwealth’s acknowledgment that [Appellant’s] guilty plea
     counsel was ineffective for providing deficient advice to
     [Appellant] regarding his sentencing exposure. Then, instead of
     a guilty but mentally ill plea, [Appellant] plead nolo contendere.
     N.T., 10/2/2014, at 12-13. Further, when [the trial court]
     questioned [Appellant] about taking psychotropic medication and
     his state of mind, [Appellant] indicated that he was not taking any
     medication and admitted that he was very clear minded. Id. at
     16. Further, [the trial court] allowed [Appellant] to make a
     statement about his mental health.

Trial Court Opinion, 10/15/2021, at 20 (original brackets omitted).

     At the October 2, 2014 plea hearing, Appellant described the mental

health treatment he received while incarcerated.    Appellant stated that he

received minimal, monthly psychological and psychiatric counseling sessions

“for maybe 10 [to] 15 minutes” while imprisoned but did not “consider that

really being under treatment.” Id., citing N.T., 10/2/2014, at 17-18. Despite

being diagnosed with “severe depression,” Appellant confirmed that he did not



                                   - 13 -
J-S19022-22



have any significant mental health symptoms, was not in active treatment,

and was not prescribed medication. Id. at 22, citing N.T., 10/2/2014, at 18.

Appellant stated that he managed his mental health by talking with prison

staff and other inmates and could “handle it that way, so it works.”             Id.

Finally, the trial court noted that it did not make any sua sponte sentencing

recommendations regarding mental health treatment. Id.

      On appeal, Appellant does not challenge the trial court’s determination

that there was no agreement that Appellant receive mental health treatment

pursuant to the October 2, 2014 plea bargain under which Appellant agreed

to withdraw his prior plea of guilty but mentally ill and further agreed to enter

a nolo contendere plea in its place. See Appellant’s Pro Se Brief at 10-13.

Rather, Appellant argues that the guilty but mentally ill portion from his

original sentence still applied to his October 2, 2014 resentencing because

“the purpose of this proceeding was to reduce Appellant’s sentence.” Id. at

10. Finally, Appellant argues that if it is determined that the judgment of

sentence imposed on October 2, 2014 supplanted all aspects of Appellant’s

original 2007 sentence, then Appellant’s SVP designation, as well as other

registration requirements, must also be vacated. Id. at 12.

      Upon review of the certified record and applicable law, we conclude that

Appellant is not entitled to relief.   Initially, we address Appellant’s assertion

that the trial court erred by determining that Appellant’s new nolo contendere

plea nullified all aspects of his original guilty but mentally ill plea. As set forth

at length above, we are required to analyze Appellant’s claim under

                                       - 14 -
J-S19022-22



contract-law standards. “The doctrine of novation, or substituted contract,

applies where: (i) a prior contract has been displaced, (ii) a new valid contract

has been substituted in its place, (iii) there exists sufficient legal consideration

for the new contract, and (iv) the parties consented to the extinction of the

old and replacement of the new.” First Lehigh Bank v. Haviland Grille,

Inc., 704 A.2d 135, 138 (Pa. Super. 1997). Here, Appellant consented to the

extinction of his original plea and its replacement with the terms of the new

plea. Thus, we discern no error by the trial court in finding that Appellant’s

original plea was replaced completely by his subsequent plea. Moreover, there

is no evidence in the record that the Commonwealth, Appellant, or the trial

court incorporated mental health treatment concerns into the terms of the

new October 2, 2014 plea agreement. In fact, at the time of his October 2,

2014 plea, Appellant specifically stated that he did not require mental health

treatment, including either counseling or medication. “A defendant is bound

by the statements he makes during his plea colloquy, and may not assert

grounds [] that contradict statements made when he pled.” Commonwealth

v. Stork, 737 A.2d 789, 790–791 (Pa. Super. 1999).

      Finally, we conclude that Appellant waived the portion of his claim

pertaining to his SVP designation.      Appellant did not raise the issue in his

petition to enforce the plea agreement, Appellant did not identify the issue in

his subsequent Rule 1925(b) statement, and the trial court never addressed

it.   See Interest of D.C., 263 A.3d 326, 335 (Pa. Super. 2021), citing

Pa.R.A.P. 1925(b)(4)(vii) (“This Court will not consider a claim of error when

                                      - 15 -
J-S19022-22



an appellant fails to raise the claim in the trial court at a time when the error

could have been corrected” and “issues not included in an appellant's Rule

1925(b) [s]tatement are waived.”). Instead, Appellant raises the SVP issue

for the first time on appeal, which he cannot do.           See Pa.R.A.P. 302(a)

(“Issues not raised in the lower court are waived and cannot be raised for the

first time on appeal.”). As such, Appellant did not properly present or preserve

issues pertaining to his SVP designation and we decline to address this aspect

of Appellant’s claim for the first time on appeal.

       For all of the foregoing reasons, we conclude that the trial court did not

err or abuse its discretion in denying Appellant relief.4

       Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/8/2022


____________________________________________


4  Although the trial court erroneously determined that Appellant’s filing fell
under the auspices of the PCRA, we affirm the trial court’s opinion regarding
the merits of Appellant’s claim. Commonwealth v. Singletary, 803 A.2d
769, 772–773 (Pa. Super. 2002) (“It is well settled that where the result is
correct, an appellate court may affirm a lower court's decision on any ground
without regard to the ground relied upon by the lower court itself.”).

                                          - 16 -